Per Curiam.

Respondent was admitted to practice March 14, 1955 in the First Judicial Department. Ninety-five percent of his practice consisted of landlord and tenant matters. In this proceeding it was charged that respondent was indicted by the Federal Grand Jury in the Southern District of New York on certain charges and was convicted after a jury trial, in the United States District Court, Southern District of New York, of 56 counts of filing false Soldiers’ and Sailors’ Civil Relief Act affidavits, all misdemeanors. He was sentenced to and actually served a major portion of a six-month sentence. The *462record indicates that this is the first and only complaint or matter charged against respondent in his years of practice. While the nonmilitary affidavits contained false statements with respect to investigations made to ascertain if the particular tenant involved was in military service, it does not appear that any of the tenant respondents were in fact in the military during any portion of the proceedings against them. Respondent frankly admitted the charges during the hearing, and detailed steps taken in his office to prevent a future recurrence of such incidents. Numerous letters were submitted attesting to the writer’s personal or professional regard for respondent and to the good reputation of respondent in the community. However, the conduct of respondent cannot be condoned, for such actions tend to bring disrepute to the profession. A consideration of all the circumstances, bearing in mind that this is the first complaint against respondent, persuades us that censure is an adequate punishment (Matter of Shenghit, 44 AD2d 440).
Respondent should be censured.
Stevens, P. J., Tilzer, Capozzoli, Lane and Nunez, JJ., concur.
Respondent censured.